In the main opinion there may be slight confusion as to the pleading upon which the issues were formed. The question of waiver as presented by replications 2 and 3 was properly raised by issues joined on those replications. The issues raised by pleas 3, 4, 9, 10, 11, and 15 were properly presented by issue joined on said pleas by the first replication. Upon these several questions the evidence, or a tendency thereof, was in conflict, and was therefore properly submitted to the jury.
The omission to indicate the foregoing clearly in the opinion was the occasion for putting the case on rehearing.
The court is of opinion, after a reexamination of the evidence and the relation thereto of refused charge 34, requested by the defendant, that said charge should not have been given, as Mitchell's authority, under the evidence, was for the jury.
Application overruled.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.